Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered May 8, 1996, convicting him of robbery in the third degree and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court’s Sandoval ruling was not an improvident exercise of discretion (see, People v Mattiace, 77 NY2d 269, 275-276; People v Pavao, 59 NY2d 282, 292; People v Sandoval, 34 NY2d 371). The mere fact that a defendant committed crimes similar to the one charged does not automatically preclude the prosecutor from using evidence of such crimes for impeachment purposes (see, People v Mattiace, supra; People v Pavao, supra; People v McClam, 225 AD2d 799). The court’s ruling that the prosecutor could inquire into the underlying facts of the defendant’s conviction of murder and a bad act, i.e., the slashing by the defendant of another inmate, did not deprive the defendant of a fair trial nor prevent him from asserting an adequate defense (see, People v McClainin, 178 AD2d 495).
The defendant’s remaining contention is without merit. Rosenblatt, J. P., Miller, Goldstein and McGinity, JJ., concur.